UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/12 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS General Municipal Money Market Fund August 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments100.9% Rate (%) Date Amount ($) Value ($) Alabama2.6% Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.19 9/7/12 20,000,000 a 20,000,000 Arizona1.0% Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.18 9/7/12 7,600,000 a 7,600,000 California5.9% California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.23 9/7/12 5,445,000 a 5,445,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.23 9/7/12 3,900,000 a 3,900,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.15 9/7/12 16,900,000 a 16,900,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 10/18/12 5,000,000 5,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 12/13/12 14,000,000 14,000,000 Colorado6.6% Branch Banking and Trust Co. Municipal Trust (Series 2027) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.18 9/7/12 10,150,000 a,b,c 10,150,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; FHLB) 0.18 9/7/12 12,500,000 a 12,500,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.18 9/7/12 9,010,000 a 9,010,000 Denver City and County Airport Revenue, CP (LOC; Barclays Bank PLC) 0.20 9/14/12 10,000,000 10,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.18 9/7/12 9,765,000 a 9,765,000 Delaware1.1% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.15 9/7/12 8,525,000 a 8,525,000 District of Columbia.8% District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.26 9/7/12 6,025,000 a 6,025,000 Florida5.1% Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 11/5/12 7,905,000 7,905,000 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.21 9/7/12 10,255,000 a 10,255,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.25 10/3/12 2,000,000 2,000,000 Liberty County, IDR (Georgia-Pacific Corporation Project) (LOC; Bank of Nova Scotia) 0.20 9/7/12 9,000,000 a 9,000,000 Miami-Dade County School District, GO Notes, TAN 2.50 2/28/13 10,000,000 10,113,178 Georgia1.3% Cobb County, GO Notes, TAN 1.50 11/30/12 5,000,000 5,016,184 Georgia Municipal Gas Authority, Gas Revenue, Refunding (Gas Portfolio III Project) 2.00 11/13/12 5,000,000 5,016,312 Illinois2.5% Deutsche Bank Spears/Lifers Trust (Series DBE-472) (Village of Bolingbrook, Will and DuPage Counties, GO Notes) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.21 9/7/12 9,240,000 a,b,c 9,240,000 Illinois Educational Facilities Authority, Revenue, CP (LOC; Northern Trust Company) 0.18 9/13/12 10,000,000 10,000,000 Indiana1.4% Indiana Bond Bank, Advance Funding Program Notes 1.25 1/3/13 2,300,000 2,306,976 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.14 9/7/12 8,700,000 a 8,700,000 Kentucky.9% Kentucky Economic Development Finance Authority, HR (Baptist Healthcare System Obligated Group) (LOC; Branch Banking and Trust Co.) 0.14 9/7/12 5,000,000 a 5,000,000 Kentucky Rural Water Finance Corporation, Public Projects Revenue, Refunding (Flexible Term Program) 1.25 2/1/13 2,300,000 2,307,163 Louisiana3.4% Ascension Parish, Revenue (BASF Corporation Project) 0.32 9/7/12 10,000,000 a 10,000,000 Ascension Parish, Revenue, CP 0.32 9/21/12 5,000,000 5,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.35 9/7/12 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.28 9/7/12 1,000,000 a 1,000,000 Maryland2.7% Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Trust) 0.27 9/7/12 3,365,000 a 3,365,000 Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.16 9/7/12 17,700,000 a 17,700,000 Massachusetts1.7% Beverly, GO Notes, BAN 1.00 12/18/12 7,800,000 7,818,533 Worcester, GO Notes, BAN 1.00 11/8/12 5,000,000 5,005,822 Michigan3.3% Michigan Housing Development Authority, SFMR (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.19 9/7/12 10,000,000 a 10,000,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 0.27 9/7/12 6,940,000 a 6,940,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine, Inc. Project) (LOC; Comerica Bank) 0.27 9/7/12 6,400,000 a 6,400,000 University of Michigan, General Revenue, CP 0.14 9/17/12 2,000,000 2,000,000 Minnesota1.0% Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.25 3/1/13 3,500,000 3,514,701 University of Minnesota, CP 0.14 9/17/12 4,350,000 4,350,000 Mississippi1.4% Mississippi, GO Notes, Refunding 5.00 11/1/12 1,000,000 1,007,913 Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.17 9/7/12 9,500,000 a 9,500,000 Missouri4.0% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.17 9/25/12 10,000,000 10,000,000 Platte County Industrial Development Authority, IDR (Complete Home Concepts Project) (LOC; U.S. Bank NA) 0.19 9/7/12 6,800,000 a 6,800,000 RBC Municipal Products Inc. Trust (Series E-40) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.17 9/7/12 10,000,000 a,b,c 10,000,000 Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.17 9/7/12 3,750,000 a 3,750,000 Nebraska.4% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.15 9/7/12 3,000,000 a 3,000,000 Nevada6.0% Clark County, Airport System Junior Subordinate Lien Revenue 2.00 7/1/13 15,000,000 15,196,034 Clark County, Airport System Subordinate Lien Revenue (LOC; Royal Bank of Canada) 0.17 9/7/12 8,105,000 a 8,105,000 Clark County, IDR (Southwest Gas Corporation Project) (LOC; JPMorgan Chase Bank) 0.23 9/7/12 7,000,000 a 7,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 10/11/12 10,000,000 10,000,000 Las Vegas Valley Water District, CP (LOC; Wells Fargo Bank) 0.20 10/22/12 6,000,000 6,000,000 New Hampshire1.1% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 0.24 9/7/12 6,850,000 a 6,850,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.20 9/1/12 1,300,000 a 1,300,000 New Jersey1.0% Monroe Township, GO Notes, Refunding 2.00 12/15/12 2,000,000 2,010,068 Woodbridge Township Board of Education, Temporary Notes 1.00 2/6/13 5,600,000 5,612,024 New York7.1% Amsterdam Enlarged City School District, GO Notes, BAN 1.25 6/28/13 7,100,000 7,134,780 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.22 9/7/12 6,615,000 a 6,615,000 JPMorgan Chase Putters/Drivers Trust (Series 4089) (New York State Thruway Authority, Second General Highway Bridge Trust Fund Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.19 9/1/12 13,100,000 a,b,c 13,100,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.25 9/7/12 2,600,000 a 2,600,000 Nassau County Industrial Development Agency, IDR (The Jade Corporation Project) (LOC; M&T Bank) 0.25 9/7/12 4,230,000 a 4,230,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Bank of America) 0.26 9/7/12 2,185,000 a 2,185,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.16 9/7/12 10,000,000 a 10,000,000 Riverhead Industrial Development Agency, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; M&T Bank) 0.20 9/7/12 7,200,000 a 7,200,000 Seaford Union Free School District, GO Notes, TAN 1.25 6/20/13 2,500,000 2,514,899 North Carolina1.3% Wells Fargo Stage Trust (Series 147C) (Charlotte Housing Authority, Capital Fund Program Revenue (Strawn and Parktowne Rehabilitation Project)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.17 9/7/12 10,260,000 a,b,c 10,260,000 Ohio4.9% Akron, GO Notes, BAN (Various Purpose) 1.13 11/15/12 2,000,000 2,002,135 Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) (Liquidity Facility; Citibank NA and LOC; GNMA) 0.25 9/7/12 25,470,000 a 25,470,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.25 9/7/12 290,000 a 290,000 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 4,000,000 4,000,566 Union Township, GO Notes, Refunding, BAN (Various Purpose) 1.00 9/11/13 6,100,000 6,133,306 Pennsylvania6.4% Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.22 9/7/12 5,400,000 a 5,400,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) (LOC; FHLB) 0.17 9/7/12 15,000,000 a 15,000,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.36 9/7/12 9,000,000 a 9,000,000 Pittsburgh and Allegheny County Sports and Exhibition Authority, Commonwealth LR (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.37 9/7/12 9,795,000 a 9,795,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; PNC Bank NA) 0.37 9/7/12 10,000,000 a 10,000,000 Tennessee9.3% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.16 9/7/12 15,025,000 a 15,025,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.16 9/7/12 9,610,000 a 9,610,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.25 9/1/12 26,900,000 a 26,900,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.33 9/7/12 9,000,000 a 9,000,000 Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.16 9/7/12 2,000,000 a 2,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.24 9/7/12 10,000,000 a 10,000,000 Texas12.7% Deutsche Bank Spears/Lifers Trust (Series DBE-1003) (Texas Department of Housing and Community Affairs, MFHR (East Tex Pines Apartments)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 9/7/12 9,930,000 a,b,c 9,930,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.23 11/14/12 10,000,000 10,000,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.19 9/7/12 5,000,000 a 5,000,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.23 9/19/12 3,500,000 3,500,000 Hunt Memorial Hospital District, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.54 9/7/12 3,710,000 a 3,710,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 1,700,000 1,700,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 9/27/12 14,700,000 14,700,000 Port of Port Arthur Navigation District, Revenue, CP 0.32 9/21/12 5,000,000 5,000,000 San Antonio, Electric and Gas Systems Junior Lien Revenue (Liquidity Facility; Royal Bank of Canada) 0.19 9/7/12 8,500,000 a 8,500,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.16 9/7/12 10,000,000 a 10,000,000 Tarrant County Health Facilities Development Corporation, HR (Cook Children's Medical Center Project) 0.16 9/7/12 5,000,000 a 5,000,000 Texas, TRAN 2.50 8/30/13 11,000,000 11,248,795 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.24 9/7/12 4,815,000 a 4,815,000 Texas Transportation Commission, State Highway Fund First Tier Revenue (P-FLOATS Series MT-715) (Liquidity Facility; Bank of America) 0.20 9/7/12 6,000,000 a,b,c 6,000,000 West Virginia.4% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank NA) 0.23 9/7/12 2,800,000 a 2,800,000 Wisconsin3.2% Milwaukee, GO Cash Flow Promissory Notes 1.25 12/4/12 4,500,000 4,512,427 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) (LOC; JPMorgan Chase Bank) 0.27 2/5/13 20,000,000 20,000,000 U.S. Related.4% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11996X) (Liquidity Facility; Citibank NA) 0.19 9/7/12 3,000,000 a,b,c 3,000,000 Total Investments (cost $779,786,816) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, these securities amounted to $71,680,000 or 9.3% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 779,786,816 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
